Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            sirCamp near Peekskill 27th June 1781
                        
                        I have had the Honor of receiving your Excellency’s Favor of the 23d Inst. from Hartford. It would have given
                            me the greatest Pleasure could I have made it convenient to have met you at Newtown...but independant of many Arrangements
                            which are necessary at the first taking the Field, I am detained by the hourly Expectation of His Excellency the Chevr de
                            le Luzerne.
                        I am pleas’d to find that your Excellency’s Idea of the Position which will be proper for the Troops under
                            your Comand coincides exactly with my own—and I shall be happy in giving your Quarter Master Genl every Assistance in
                            reconnoitering & markg out your Camp.
                        You have inclosed the Copy of a piece of Intelligence which I have just received from the Minister; &
                            as it is necessary that the Count de Barras should be made acquainted with it, I have transmitted him a Copy also—I
                            flatter myself that the Number of which the Reinforcement is said to consist, is exaggerated.
                        Lieut. Colo. Cobb one of my Aids de Camp will have the Honor of delivering this; and will return to me with
                            any Dispatch or message which your Excellency may wish to comunicate. or should you rather incline to come forward from
                            Newtown, before the army, Colo. Cobb will proceed to attend you.
                        I will be much Obliged to your Excellency, to present the Count de Barras, by the next Opportunity you may
                            have to address him, with my sincere Thanks, for the Readiness with which he was pleased to embrace the Proposition I had
                            the Honor to make to him, thro your Excellency. I have the Honor to be with the most perfect Esteem & Regard sir
                            Your Excellency’s Most Obedient and very humble Servant
                        
                            Go: Washington
                        
                    